Citation Nr: 0712466	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE
 
Entitlement to an initial rating for service-connected 
membranous nephritis in excess of zero percent as of April 1, 
2002, and 30 percent as of October 11, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
March 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.


FINDINGS OF FACT

1.  Service connection for membranous nephritis was granted 
effective April 1, 2002.

2.  The medical evidence shows that the veteran has constant 
albumin in his urine with red blood cells in excess of the 
normal range.  In addition, the medical evidence shows that 
the veteran is now treated for hypertension that is related 
to his service-connected membranous nephritis.

3.  The veteran's membranous nephritis is not productive of 
constant albuminuria with some edema; or definite decreasing 
kidney function; or hypertension at least 40 percent 
disabling under diagnostic code 7101.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent effective April 1, 2002 and thereafter for membranous 
nephritis, with albumin constant with red blood cells and 
hypertension, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.115b, Diagnostic Code 7502 
(2006).

2.  The criteria for a disability rating in excess of 30 
percent for membranous nephritis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.115b, 
Diagnostic Code 7502 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

Service connection for membranous nephritis was granted 
effective from April 1, 2002.  A zero percent rating was 
assigned under Diagnostic Code 7502, for chronic nephritis.  
In a November 2006 rating decision, a 30 percent disability 
rating was awarded under Diagnostic Code 7502 effective 
October 11, 2006, the date of the most recent VA examination 
which showed for the first time that the veteran has 
hypertension, stable on medication, due to his service-
connected membranous nephritis.

Diagnostic Code 7502 indicates any resulting disability is to 
be rated under the criteria for renal dysfunction.  Renal 
dysfunction with albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under Diagnostic 
Code 7101 warrants a noncompensable evaluation.  Renal 
dysfunction with albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent evaluation.  
A 60 percent evaluation requires constant albuminuria with 
some edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  38 C.F.R.  § 4.115a, Diagnostic Code 7502 (2006).   

Upon receipt of the veteran's claim, he was afforded VA 
medical examinations in May 2002.  The veteran reported that 
on November 2000 during a routine flight physical, it was 
revealed that he had high cholesterol and microscopic 
hematuria.  He was started on Zocor and was followed up.  
Ultimately he underwent a kidney biopsy, which revealed 
membranous nephritis.  He was subsequently started on Lasix 
for edema of his legs.  He reported no symptoms.  The 
diagnosis was membranous nephritis.  Laboratory studies were 
requested and the reports are attached.  Urinalysis showed 
protein 2+, urine blood 1+, and red blood cell count of 4 to 
7.  The lab report indicates that these readings are all 
high.  However, no urine crystals or casts were found.

Veteran submitted a treatment record from the Walter Reed 
Medical Center's nephrology clinic from October 2003.  This 
treatment note shows follow-up for the veteran's chronic 
membranous nephritis.  It was noted that the veteran 
currently had no chest pain, shortness of breath, lower 
extremity edema, dysuria, urgency, frequency or herniation.  
The veteran denied fever, pain, weight changes, or night 
sweats.  Physical examination appears to have been 
unremarkable.  The veteran's blood pressure that day was 
111/71.  The assessment was membranous nephritis by biopsy in 
2001 with normal GSR, no proteinuria or edema; persistent 
urinary abnormality consisting of microscopic hematuria most 
likely secondary to membranous nephritis; and hyperlipidemia.  

In support of this claim, the veteran submitted a letter from 
a nephrology fellow at the Walter Reed Medical Center dated 
in December 2004.  This doctor states in his letter that, 
since the time of this claim, the veteran has had further 
urological workup to include urethro-cystoscopy, which 
revealed no urological source of bleeding, thus making his 
hematuria likely glomerular in nature.  This finding, coupled 
with his albuminuria and transient edema, meets the stated 
requirements for a 30 percent disability rating.  Attached to 
this doctor's letter is the report of a urinalysis from 
October 2004.  This report shows protein was 30 and red blood 
cells were 5 to 9.  It also shows a 24-hour urine collection 
contained protein of 278 mg, which was marked as high.

Treatment records from the Walter Reed Medical Center 
included laboratory reports from August 2004 through June 
2005, including the October 2004 results just discussed 
above.  These records, however, do not add any additional 
relevant information.

A second VA genitourinary examination was afforded the 
veteran in October 2006.  The veteran reported no complaints 
of lethargy, weakness or anorexia.  He reported gaining 10 
pounds in one year, and his current weight was 165 pounds.  
He also reported nocturia of two times at night and during 
the daytime every one or two hours, but he denied hesitancy 
or dysuria.  As for the effect on his occupation and daily 
activities, the veteran reported that he has a desk job and 
thus, except for frequent trips to the bathroom, his medical 
problem has not affected him.  The veteran reported that he 
takes Lasix 10 mg per day for peripheral edema and lisinopril 
for high blood pressure, which was discovered in May 2005.  
Other than those listed, the veteran denied any other 
symptoms or problems.  He also denied any hospitalizations or 
dialysis for his condition.  On objective examination, his 
blood pressure was 124/80.  No specific residuals of 
genitourinary disease were noted.  No bilateral edema was 
noted.  Peripheral pulses were normal on both sides.  The 
diagnosis was membrane glomerular nephritis, chronic.  In 
addition, the examiner diagnosed the veteran to have 
hypertension, which the examiner stated is most likely a 
complication of the nephritis.  The examiner ordered a 24-
hour urine and a urinalysis.  The results are included in the 
examiner's report.  The results of the urinalysis show urine 
protein of 2+, urine blood of 1+ and a red blood cell count 
of 1 to 5.  No 24-hour results are given as it appears that 
no specimen was received.

After considering all of the evidence of record, however, the 
Board finds sufficient evidence to award a 30 percent 
disability rating for the veteran's membranous nephritis back 
to April 1, 2002, the effective date of service connection.  
As noted above, a 30 percent rating is warranted for 
nephritis resulting in albumin constant or recurring with 
hyaline and granular casts or red blood cells, or 
hypertension to a compensable degree, or slight or transient 
edema.  The medical evidence reflects the veteran has had 
albumin (protein) and red blood cells constantly in his 
urine.  

In addition, the medical evidence reflects that the veteran 
has been on Lasix since service for edema of the lower 
extremities caused by his service-connected membranous 
nephritis.  Although the medical evidence does not show any 
objective findings of edema in the lower extremities, the 
veteran's edema is clearly well-managed with the Lasix.  The 
simple fact, however, that the veteran continues to require 
the use of Lasix to control lower extremity edema presumes 
that he at least has that condition to some degree.  

Either of these two findings alone is sufficient for 
evaluating veteran's service-connected membranous nephritis 
as 30 percent disabling from the date of this claim.  The 
diagnosis of hypertension controlled with the use of 
medication is merely another criteria upon which to base a 30 
percent disability rating.  Basing a 30 percent rating on 
hypertension alone, however is not the most beneficial to the 
veteran who, by his own report, was not treated for it until 
May 2005.  Thus a rating based upon hypertension alone would 
not grant him a compensable rating prior to October 11, 2006, 
because this is the first date that the medical evidence 
shows the veteran has hypertension.

However, an initial rating in excess of 30 percent is not 
warranted for any time period since the grant of service 
connection for this disability.  Review of the evidence of 
record indicates none of the requirements for a 60 percent 
rating for membranous nephritis have been met.  The veteran 
has not demonstrated constant albuminuria with some edema.  
Although urine screens were positive for excessive urine 
protein levels, no medical examiner has diagnosed constant 
albuminuria.  Furthermore, although the veteran uses Lasix to 
control lower extremity edema, there is no objective evidence 
of uncontrolled edema.  The medical evidence also does not 
demonstrate that the veteran has a definite decrease in 
kidney function.  Finally, the medical evidence does not show 
that the veteran has had hypertension that is at least  40 
percent disabling under Diagnostic Code 7101, which would  
require diastolic pressure predominantly of 120 or more.  The 
veteran's diastolic pressure readings of record are all less 
than 120.  Overall, the preponderance of the evidence is 
against an initial disability rating in excess of 30 percent 
for the veteran's membranous nephritis.  

The Board notes that, at his hearing in March 2005, the 
veteran argued that the medical evidence supported a 30 
percent  disability rating.  By this decision, the Board 
agrees with the veteran but does not find a rating higher 
than 30 percent is warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of granting a 
disability rating of 30 percent effective April 1, 2002 for 
the veteran's service-connected membranous nephritis, but a 
higher rating is not warranted.  

II.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
May 2002, prior to the initial AOJ decision on his claim for 
service connection.  The Board notes that the veteran's claim 
for service connection was granted in a January 2003 rating 
decision and his membranous nephritis was evaluated as zero 
percent disabling effective April 1, 2002.  The veteran 
disagreed with the zero percent evaluation of this now 
service-connected disability in January 2004.  The Board 
finds that since the veteran's claim was initially one for 
service connection, which has been granted, VA's obligation 
to notify the veteran was met as the claim for service 
connection was obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any 
deficiency in the May 2002 notice relating to the veteran's 
appeal is not prejudicial to the veteran, and no further 
notice is necessary.  Nevertheless, notice on how to 
establish entitlement to an increased disability rating was 
provided on July 2006, and the veteran's claim was 
readjudicated in November 2006.  Thus the Board finds there 
is no prejudice to the veteran in proceeding to adjudicate 
his claim.

The Board also notes that the veteran was provided notice in 
the July 2006 notice pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006), that an effective date for the award of 
benefits will be assigned if the benefit sought is awarded.  
Thus the Board finds that the veteran is not prejudiced by 
VA's failure to provide notice earlier on these elements of 
his claim as the veteran was provided proper notice and 
readjudication of his claim after an opportunity to respond.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran did not identify any VA treatment.  The veteran 
identified treatment at Walter Reed Medical Center since his 
retirement from the service and provided a copy of some 
treatment records for his service-connected membranous 
nephritis, which were requested on remand.  In addition the 
veteran submitted a statement from his personal nephrologist 
dated in December 2004.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any additional evidence to support his claim.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in May 2002 and October 
2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he is not prejudiced as a result 
of the Board proceeding to the merits of his claim. 


ORDER

Entitlement to an initial disability rating of 30 percent, 
but no higher, for membranous nephritis is granted effective 
April 1, 2002, subject to controlling regulations governing 
the payment of monetary benefits.


____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


